Citation Nr: 1206320	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-11 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 20 percent for residuals of a right knee injury. 

3.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury. 

4.  Entitlement to a compensable rating for a shell fragment wound scar to the left temporoparietal area. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to January 1968. These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Chicago, Illinois VA Regional Office.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file. 

The matters of the ratings for residuals of right and left knee injuries, as well as entitlement to a total disability rating based on individual unemployability (TDIU), are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's PTSD is not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with deficiencies in most areas; PTSD symptoms productive of total occupational and social impairment are not shown at any time.

2.  The Veteran's shell fragment wound scar to the left temporoparietal area (i.e. to the head) does not display any characteristic of disfigurement, including being 5 or more inches in length or at least one quarter inch wide, elevation or depression of the scar on palpation, adherence to underlying tissue, hypo- or hyper-pigmentation in an area exceeding six square inches, abnormal skin texture exceeding six square inches, missing underlying soft tissue in an area exceeding six square inches, or indurated and inflexible skin in an area exceeding six square inches; is not unstable or painful; and is not shown to cause any limitation of function.


CONCLUSIONS OF LAW

1.  A rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2011).

2.  A compensable rating for shell fragment wound scar to the left temporoparietal area is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7800, 7804, 7805 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An October 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A July 2009 letter provided additional notice regarding increased rating claims. He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  At the September 2011 Travel Board hearing before the undersigned, he was advised of what is still needed to substantiate the claims; his testimony reflects that he is aware of what is needed.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in December 2007 and February 2011, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and a physical/mental status examination (as appropriate) that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims. 


Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes which contain the criteria for rating such disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings may be appropriate in an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

PTSD

PTSD is rated under the General Rating Formula for Mental Disorders.  A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasing severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The record reflects that the Veteran has been assigned psychiatric diagnoses other than PTSD (depression, cognitive disorder, history of alcohol dependence) which are not service connected.  While symptoms/impairment due to disability that is not service connected generally may not be considered in rating a psychiatric disability, pertinent case law provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  In the instant case, the examiners have generally not distinguished symptoms due to the Veteran's PTSD from those due to co-existing and nonservice-connected psychiatric disability.  Therefore, for the limited purposes of this appeal only, the Board will consider all psychiatric symptoms shown as due to the service-connected PTSD.  Notably, in assigning the ratings on appeal the RO also did not exclude any symptoms from consideration as due to nonservice-connected disability. 

A June 2004 rating decision granted the Veteran service connection for PTSD, rated 70 percent, effective August 5, 2003.

The instant claim for an increased rating for PTSD was received in August 2007; therefore, the relevant rating period begins in August 2006. 

On December 2007 VA psychiatric examination, the Veteran reported the he worked part time as a carpenter, where he had to work alone and would lose 7 to 8 days of work per month due to his symptoms.  He reported that he was in danger of quitting due to increasing PTSD symptoms including isolation, irritability and inability work with coworkers and supervisors.  He reported a history of alcohol abuse though he quit drinking in 1990 and had been sober since that time.  He was married in 1968 and had two children; he reported having a poor relationship with his wife due to marital problems related to his PTSD symptoms.  He reported symptoms including repeated flashbacks triggered by loud noises, fireworks, or helicopter sounds; poor sleep averaging 2 to 3 hours per night and often waking up in a cold sweat; pacing often; combat nightmares 4 to 5 times per week; anhedonia with loss of all past interests; hypervigilance, preferring to avoid crowds, and sitting with his back to the wall to observe the door; survivor guilt with passive suicidal ideation though no attempts; and emotional blunting.  He reported isolating himself in his workshop and feeling irritable to the point of getting into many verbal altercations.  He denied any past arrests.  He reported that all of his symptoms had increased in frequency and intensity by the post-service stressors of unstructured time and frustration over continuous Iraq War news coverage.

On mental status examination, the Veteran was oriented to all spheres.  His recent and remote memory were good.  His concentration was extremely poor; he appeared distant with a vacant stare.  His affect was sad and anxious.  His speech was coherent and relevant but showed some psychomotor slowing.  There was some concreteness in his abstracting ability.  His judgment was poor.  He admitted to passive suicidal ideation and survivor guilt but denied any homicidal ideation.  He admitted to hypervigilance, anhedonia, nightmares, and flashbacks, but showed no other signs of delusions or hallucinations.  The diagnoses included PTSD and alcohol dependence in remission.  A GAF score of 30 was assigned.  The examiner opined that the Veteran's PTSD symptoms were poorly controlled by the structure of his part time work and he was in danger of not working at all; unstructured time had caused a marked deterioration in the Veteran's condition, and war news had increased all of his symptoms.  The examiner noted that the Veteran received treatment and medication but his condition had not improved, and he remained isolated, hypervigilant, irritable, depressed, and unable to work with others or supervisors, and he had poor concentration and very poor social functioning.  The examiner opined that the Veteran's PTSD had rendered him permanently disabled.

On March 2008 VA treatment, the Veteran reported that he had quit seeking treatment after a few visits in 2003 because he was feeling better, though he had continued to take his prescribed Quetiapine off and on as needed.  He reported that his symptoms had worsened in the previous few months due to gloomy winter weather.  He reported avoiding television, the news, certain movies, and some commercials; he had severe flashbacks when getting his hair cut due to an incident in service; fireworks or any loud or sudden noises "scared [him] to death"; and he felt as though he had to watch his back in public places.  He reported that he had been self-employed as a carpenter and handyman since 1971.  He had been married for 40 years, he had close relationships with his parents and his daughters, and he had a group of friends he shared coffee with in the mornings and another group that met in the evenings.  He reported that he kept busy with odd jobs, he enjoyed riding his motorcycle, and he and his wife had enjoyed a lot of traveling.  He was affiliated with his church and a Christian motorcycle association.  On mental status examination, he was clean, neat, cooperative, and dressed appropriately, and his psychomotor activities showed no retardation or hyperactivity.  His eye contact was steady.  His speech was regular in rate and rhythm and coherent.  His thought process was goal oriented and logical.  His affect was solemn and at times tearful.  He denied any delusions, hallucinations, or other psychotic symptoms, including suicidal or homicidal ideations.  He was alert and oriented to all spheres.  No impairment of memory was noted, and his concentration was intact.  His insight and judgment were good.  The impressions were prolonged PTSD and recurrent major depressive disorder, and a GAF score of 65 was assigned.

VA treatment records from April 2008 through January 2010 show stable symptomatology largely similar to that reflected on the March 2008 VA treatment record.  On April 2008 treatment, a GAF score of 65 was assigned.  On May 2008 treatment, a GAF score of 50 was assigned for PTSD and cognitive disorder based on increasing forgetfulness and angry outbursts, though all mental status examination findings remained unchanged.  On January 2009 treatment, a GAF score of 60 was assigned based on the Veteran's reports of "feeling pretty good", sleeping well, spending time with his family over the holidays, and keeping busy building a house.  On April 2009 treatment, a GAF score of 60 was again assigned.  On July 2009 treatment, a GAF score of 62 was assigned.  On January 2010 treatment, a GAF score of 62 was assigned based on the Veteran's reports of "doing fairly well", getting out as much as possible, spending time out in a workshop he built, and riding his motorcycle.  

On February 2011 VA psychiatric examination, the examiner noted diagnoses on 2009 and 2010 VA treatment including prolonged PTSD, recurrent major depressive disorder, and cognitive disorder not otherwise specified; GAF scores from 62 to 66 were assigned.  The Veteran reported that he was taking the antidepressant medication Citalopram; he was not involved in individual or group therapy.  He reported seasonal depression.  He reported that he had been married since 1968 and had two children; his relationship with his wife was described as stable and supportive, while he had a positive relationship with one daughter and a strained relationship with the other.  He reported having friends and associates, and he was involved with his church and a Christian motorcycle club.  He denied any history of suicide attempts of violence/assaultiveness.  He reported difficulties with concentration, focus, and being able to attend to occupational tasks as well as remembering recent events and appointments.  He denied any use of alcohol or other substances.

On mental status examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was unremarkable.  His speech was spontaneous and clear.  He was cooperative, friendly, relaxed, and attentive toward the examiner.  His affect was constricted and his mood was depressed.  His attention was intact and he was oriented to person, time, and place.  His thought process and content were unremarkable.  He reported persistent persecutory delusions.  He had good judgment (understanding the outcome of his behavior) and fair insight (he partially understood that he has a problem).  He reported sleep impairment, for which he took medication, and olfactory hallucinations.  He showed no inappropriate behavior and could not interpret proverbs appropriately.  He denied any obsessive or ritualistic behavior.  He reported panic attacks and inexplicable night sweats coupled with fear.  He denied any homicidal or suicidal thoughts.  The examiner noted good impulse control, and the Veteran denied any episodes of violence.  His remote memory was mildly impaired, his recent memory was moderately impaired, and his immediate memory was normal; the examiner noted that the Veteran reported being increasingly forgetful and could not remember many details from his school years.  PTSD symptoms were noted to include recurrent and intrusive distressing recollections, recurrent distressing dreams, feeling as if the traumatic event were recurring, intense psychological distress at exposure to cues that resemble an aspect of the event, efforts to avoid thoughts, feelings, conversations, activities, places, or people  associated with the trauma, feelings of detachment or estrangement from others, difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner opined that the Veteran's PTSD symptoms were moderate in frequency, severity, and duration.  The Veteran denied any significant remissions; he reported that he felt like "nothing else matters" and he would withdraw a great deal and emotionally dissociate at times.  

The Veteran reported on February 2011 VA examination that his forgetfulness and impaired concentration had prevented him from working; his last job was door/closure factory painting.  The examiner noted that the Veteran was unemployed and opined that his PTSD symptoms concurrent with impaired focus and concentration deficits had directly impacted his ability to perform on-the-job.  The examiner also opined that the Veteran's PTSD symptoms had exacerbated to a degree in which his ability to maintain gainful employment in keeping with his training and experience was markedly impaired, though it was not believed (based on history and presentation) that he was totally prevented from employment.  The examiner explained that the Veteran's symptoms appeared to have increased in severity since his previous examination, and the Veteran reported that his concentration deficit had prevented him from maintaining adequate employment in the previous two years.  The examiner opined that the Veteran might benefit from an adjusted, less demanding, work environment.

The examiner diagnosed chronic moderate PTSD, major depressive disorder likely secondary to PTSD, and cognitive disorder.  A GAF score of 58 was assigned.  The examiner opined that the Veteran's clinical presentation punctuated by a history of social withdrawal, chronic vigilance, heightened startle response, and panic attacks had likely interfered with optimal occupational performance, though his family and interpersonal relations had been adequate.  The examiner opined that there was not total occupational and social impairment due to PTSD; the examiner opined that the Veteran's PTSD symptoms did result in deficiencies in most areas including thinking (increased difficulties with concentration and task focus), work (inability to focus had impaired his ability to maintain gainful employment), and mood (depression was likely linked to his PTSD and reduced his energy levels and motivation).

 At the September 2011 Travel Board hearing, the Veteran's wife testified that she and the Veteran have been married for over 40 years.  She testified that, when they were first married, the PTSD was more obvious in the form of nightmares and reactions to loud noises.  She testified that the Veteran still reacts to loud noises, has also displayed more anger and withdrawal in the past couple of years, and is often emotionally unavailable.  She testified that she has had to become very careful in how she communicates with the Veteran because he often responds with anger.  She testified that he has become more demanding in telling her how to do things, and gets angry with the men he works for part time doing yard work.  She testified that he is always distracted and has been for years.  The Veteran testified that he no longer has any social life, and he stays home evenings watching television.  He no longer has interest in activities he used to enjoy because he is nervous, forgetful, and anxious.  He testified that he flies off the handle at anybody for no reason.  He testified that he could not find a job as he had not been able to complete a resume for 40 years; so he has worked as an independent contractor.  He testified that he is evaluated every three months and takes medication for PTSD daily.

The reports of the VA examinations and outpatient treatment records, overall, provide evidence against the Veteran's claim, as they do not show the Veteran's PTSD to have at any time been of such severity as to warrant a 100 percent schedular rating  There is no evidence (or even allegation) of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of his close relatives, own occupation, or own name.  The treatment records and examinations consistently show appropriate thought processes and content and appropriate behavior.  There were very infrequent reports of [only] passive suicidal ideation; and no delusions or hallucinations were observed on examinations.  While the observations by the VA examiners and treatment providers suggest that the Veteran has increasingly limited social relationships, such impairment is clearly encompassed by the criteria for a 70 percent rating (which contemplate deficiencies in most areas).  The disability picture presented is not one consistent with the criteria for a schedular 100 percent rating.  Consequently, such rating for PTSD is not warranted at any time.

The Board notes that the Veteran's GAF scores throughout the appeal period have ranged from 30 to 66, consistent with moderate ranging to severe symptoms.  Though he was assigned a single score of 30, on December 2007 VA examination, in light of the overall evidence, it may not reasonably be found dispositive.  First, GAF scores from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, or inability to function in almost all areas.  No such symptoms were shown on December 2007 VA examination; the Veteran's behavior has not at any time been shown to be at all influenced by delusions or hallucinations, and he has never displayed serious impairment in communication.  Furthermore, a GAF score of 30 (reflecting inability to function in almost all areas) is not inconsistent with a 70 percent rating (which is assigned when there are deficiencies in all areas).  Consequently, the Board finds that a 100 percent rating for PTSD based on GAF scores (of themselves) is not warranted.  

The Board notes the lay statements submitted by the Veteran and his spouse in support of this claim.  Those statements detail the types of problems that result from the Veteran's PTSD symptoms.  The levels of functioning impairment described by the Veteran and his spouse are encompassed by the criteria for the 70 percent rating assigned for the period of time on appeal; thus the lay statements do not support the assignment of a schedular 100 percent rating.

All symptoms of the Veteran's PTSD are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating is addressed in the remand below.

Shell fragment wound scar to the left temporoparietal area

The rating decision and statements of the case throughout the pendency of this appeal reflect that the RO considered rating criteria which have changed.  Specifically, VA promulgated new regulations pertaining to the evaluation of scars, 38 C.F.R. § 4.118, Codes 7801-7805, effective October 23, 2008.  The Board notes that in the statement of the case (SOC) and supplemental SOC (SSOC) the RO has addressed the amendments as well as the rating criteria in effect before these changes.  The Board will also consider whether a compensable rating is warranted under any applicable (prior or revised) criteria.

Scars of the head, face or neck are rated by application of Codes 7800 through 7805.  Prior to October 23, 2008, under Code 7800, a 10 percent rating is warranted for scars of the head, face, or neck with one of the following characteristics of disfigurement: scar 5 or more inches in length, scar at least one-quarter inch wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.  Under Code 7803, a 10 percent rating is warranted for scars that are superficial and unstable.  Under Code 7804, a 10 percent rating is warranted for scars that are superficial and painful on examination.  Under Code 7805, scars are rated based on the limitation of function of the affected part.

Under the current (revised) Rating Schedule criteria, effective October 23, 2008, Code 7800 remains unchanged, but Code 7803 no longer exists.  Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7800 to 7804 under an appropriate other Code.  Codes 7801 and 7802 apply to scars not of the head, face, or neck, and therefore do not apply to this claim either prior to or after the October 2008 amendments.

A June 1981 rating decision granted the Veteran service connection for a shell fragment wound scar to the left temporoparietal area, rated 0 percent, effective February 2, 1981.

This claim for increase was received in August 2007; the relevant rating period is therefore from August 2006.

On December 2007 VA examination, the Veteran reported that he sustained a shrapnel injury to the left parietal scalp in service.  On physical examination, a one centimeter linear hypopigmented scar was noted to the left parietal scalp.  The scar was superficial with a normal texture and no tenderness, adherence, ulceration or breakdown.  The scar was not elevated or depressed. There was no underlying tissue loss, no restriction on movement, no inflammation, no edema, and no keloid formation.

On October 2010 VA scars examination, the examiner noted a scar to the head caused by a fall from a roof in 2006; the examiner specified that this was not the service-connected shrapnel scar, as the examiner had not been asked to examine that particular scar.  The examiner also noted scars to the left and right lower extremities.  The examiner found that no feature of the head, face, or neck showed gross distortion or asymmetry. 

On February 2011 VA general medical examination, there was no tenderness to palpation of the temporal arteries and no scalp tenderness.

VA treatment records are otherwise silent for any complaints or findings regarding the shell fragment wound scar to the left temporoparietal area.

At the September 2011 Travel Board hearing, the Veteran testified that he was injured by shrapnel in service.  He testified that he did not have much of a scar and it is not disfiguring.  He testified that he had to be careful when combing his hair not to disturb the scar, though he did not seem to be referring to the shrapnel wound scar as he stated that it was a "very little scar".

The findings outlined above provide evidence against this claim, clearly indicating that the criteria for a compensable rating (under any applicable criteria) are not met for any period of time under consideration.  None of the above-outlined characteristics of disfigurement has been noted on examination; the scar is non-tender; and it is not shown to cause any impairment of function.  Significantly, the Veteran himself conceded at the hearing before the undersigned that he did not have much of a scar, and that it was not disfiguring.  The Board finds no factual basis for awarding a compensable rating for the shell fragment wound scar under the governing criteria.  38 C.F.R. § 4.7.  

In summary, the schedular criteria for a 10 percent rating for the shell fragment wound scar to the left temporoparietal area are not met and such rating is not warranted.  

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no indication of symptom or impairment not encompassed by the schedular criteria.  


ORDER

A rating in excess of 70 percent for PTSD is denied.

A compensable rating for shell fragment wound scar to the left temporoparietal area is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, entitlement to a TDIU rating has been expressly raised by the Veteran, by virtue of his submission of two VA Forms 21-8940, Application for Increased Compensation Based on Unemployability, in July 2010 and in October 2010.  Additionally, in a September 2010 statement, he reported that he had not been able to work in about six months, and he believed that if he did not have pain in his knees and PTSD he would still have his business. 

The matter of entitlement to a TDIU rating has not been developed or adjudicated by the RO; therefore, it must be remanded for such action. 

Regarding the ratings for residuals of right and left knee injuries, the Veteran testified at the September 2011 Travel Board hearing that his knees had worsened, that he "always has pain" in the knees, and that they lock up with increasing frequency, causing him to fall down often.  He testified that he cannot flex the right leg without pain, and even the slightest motion hurts.  Pain on range of motion and instability were not found on February 2011 VA examination (suggesting an increase in severity of the disability since).  

Finally, updated records of any VA treatment the Veteran may have received for his knee are pertinent evidence that is constructively of record, and must be secured. 

Accordingly, the case is REMANDED for the following action:

1..  The RO should secure for association with the claims file copies of the complete updated clinical records (those not already associated with the claims file) of any and all VA evaluations and/or treatment the Veteran has received for his knees.  He should also be asked to specify whether he received any private treatment or evaluation for the knees (records of which are not already associated with the claims file), and to provide releases for such records.  The RO should obtain for association with his claims file the outstanding private records identified.

2.  The RO should then arrange for an orthopedic examination of the Veteran to assess the current severity of his right and left knee disabilities.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating knee disabilities, and the findings reported must be sufficiently detailed to allow for rating under the applicable criteria, i.e., note the presence or absence of each symptom in the criteria for rating knee disabilities (under all applicable Codes), to specifically include ranges of motion (including restrictions due to pain or with use) and whether there is subluxation or instability (and if so the extent of such).  The examiner should comment on the Veteran's specific complaints of functional impairment (i.e., noting whether they are consistent with clinical findings), and must explain the rationale for all opinions offered.

3.  The RO should fully develop and adjudicate the Veteran's claim for a TDIU rating.  If it is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an SOC is issued, such matter should be returned to the Board, if in order, for appellate review.  He should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal as to any negative determination by the RO regarding his entitlement to a TDIU rating.

4.  The RO should then re-adjudicate the matters on appeal.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


